Citation Nr: 0611448	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  03-28 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran served in the National guard, with periods of 
active duty for training between April 1952 and April 1975.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  

In May 2003 the veteran testified at a hearing before RO 
personnel.  In May 2005 the veteran appeared and gave 
testimony at a hearing before the undersigned in Wichita, 
Kansas.  Transcripts of these hearing are of record.

In August 2005 the Board remanded the case for a new 
compensation and pension (C&P) examination.  The report of 
this examination, which was completed in August 2005, has 
also been made a part of the record.  By a decision dated in 
December 2005, the RO established service connection for 
right ear hearing loss, rated 10 percent disabling from April 
2001.  This decision also reflects that the rating for the 
veteran's service-connected post-traumatic service disorder 
was increased from 30 percent to 50 percent from March 2004.


FINDING OF FACT

The medical evidence reflects that the veteran's left ear 
hearing loss was first shown several years after his in-
service exposure to acoustic trauma and is related to non-
service-connected Eustachian tube dysfunction rather than any 
in-service noise exposure.


CONCLUSION OF LAW

The veteran's left ear hearing loss is not the result of any 
disease or injury incurred in or aggravated by his military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  Service connection may be granted for 
disability arising from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. 
§ 3.159(a)(2).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation; consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

Factual Background and Analysis.  The veteran alleges that he 
suffers from hearing loss caused by exposure to loud noise 
during his military service.  He reports that while on 
maneuvers in July 1961 he was in the proximity of two persons 
who were grievously injured by a lightening bolt.  He also 
reports that on two other occasions (in July 1963 and June 
1965) he was exposed to proximate explosions; once in a 
demolition hole.  He states that each of these incidents 
happened during a period of active duty for training, and 
adds that his hearing was normal prior to his enlistment into 
military service.  

SMRs submitted by the veteran include a Report of Medical 
Examination done in September 1972.  Audiology testing done 
at that time yielded the following results:

      Left Ear
Hertz
50
0
100
0
200
0
300
0
400
0
Puretone Air 
Conduction
Thresholds (in 
Decibels)

15

15

20

-

25

These findings are below the threshold set out in the 
regulations for a finding of hearing loss.  In fact, during 
the 1972 examination the veteran reported that his health was 
"good", and that he had never had (and did not currently 
have) any hearing loss.  The record contains no other 
documentation with regard to the veteran's hearing level 
during service.

In September 1974 the veteran consulted Dr. E. Gedosh 
regarding a sudden onset of ear problems.  During his 
consultation the veteran reported that his ears were 
"stopping up and not opening up." and that he was having 
trouble hearing.  According to Dr. Gedosh, the veteran was 
having "a neurosensory loss bilaterally in the high 
frequencies, perhaps due to some noise exposure but he has a 
sudden Eustachian tube dysfunction on the left which has 
caused some hearing loss."  Dr. Gedosh expressed his 
confidence that the veteran's ear problems would resolve with 
medication.  However, evidence submitted by the veteran 
indicates that a hearing aid was purchased in July 1979.

Audiological evaluations done in May 1990, February 1992, 
September 1992, March 1995, June 1998, and June 2000 by 
Ouachita Hearing Services (Ouachita) confirm that the veteran 
suffers from hearing loss in his left ear.  

At the time of a July 2002 VA examination, the veteran was 
diagnosed with severe to profound sensorineural hearing loss 
in the left ear.  The examiner stated that the rapid decrease 
in hearing to a profound level as demonstrated by his private 
audiograms was not likely to be related to noise exposure, 
but was more likely than not related to medical problems, 
possibly of a viral or systemic nature.

Audiological testing done by VA in August 2005 for disability 
evaluation purposes revealed pure tone air conduction 
thresholds (at 500, 1000, 2000, 3000, and 4000 Hertz) of 95, 
105, 105, 105 and 105 decibels in the left ear, with a speech 
recognition score of 0.  The examiner reports that these 
findings reveal that the veteran has "a severe hearing loss 
at 250 Hertz, then sloping to a profound sensorineural 
hearing loss 500 - 8000 Hertz" in the left ear.  The 
examiner noted that the Ouachita audiograms reflected a rapid 
decrease in hearing, especially the right ear, over a short 
number of years.  Even so, he pointed out that the September 
1972 examination showed that the veteran's hearing in his 
left ear was within normal limits.  According to the 
examiner, "based solely on the hearing examination dated 
September [sic] 1972, it is more likely than not that [the] 
veteran's hearing loss in his left ear . . . is related to 
medical problems, possibly of a viral or systemic nature."  
For the reasons that follow the Board finds the examiner's 
opinion to be persuasive.  

As stated before, the 1972 examination showed that the 
veteran's left ear hearing was normal.  Moreover, although 
the veteran sought treatment in 1974 for hearing problems, 
specialists have concluded that the veteran's left ear 
hearing loss is more likely due to medical problems as 
opposed to noise exposure.  This conclusion is buttressed by 
the fact that the veteran's left ear hearing was normal in 
1972; more than seven years after the veteran's last reported 
exposure to excessive noise.

A statement submitted by the veteran's pastor attests to the 
veteran's integrity.  Supportive statements have also been 
submitted by the veteran's spouse and several other 
acquaintances regarding the 1961 lightening incident and its 
impact upon the veteran; however, lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(2).  While the 
lay statements are competent to establish the veteran's 
exposure to acoustic trauma during service, medical evidence 
is required to establish a link between the in-service 
acoustic trauma and current left ear hearing loss.  In the 
absence of competent medical evidence which documents the 
existence of persistent left ear hearing loss during the 
veteran's military service or within a reasonable interval 
thereafter, and in light of the medical opinions which link 
the veteran's left ear hearing loss to non-service-connected 
medical problems rather than acoustic trauma, a causal link 
between the veteran's current left ear hearing loss and any 
incident of military service cannot be established.  
Espiritu, 2 Vet. App. at 494; 38 C.F.R. § 3.159(a).  

The Board has considered the doctrine of reasonable doubt, 
but finds it to be inapplicable, as the record does not 
provide an approximate balance of negative and positive 
evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters from the RO 
dated in October 2001 and March 2002 essentially satisfied 
the duty to notify provisions.  SMRs have been submitted by 
the veteran and made a part of the file.  Private medical 
records were also submitted by the veteran and made a part of 
the record.  Correspondence from the RO dated in October 
2001, March 2002, June 2002, and May 2003 shows that 
reasonable efforts, though unsuccessful, were undertaken by 
the RO to obtain any other SMRs.  The veteran has been 
accorded examinations for disability evaluation purposes, and 
there is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  Consequently, the Board finds that 
VA has met the duties to notify and assist as to the issue 
decided herein.  

Note also that the October 2001 and March 2002 letters from 
the RO advising the veteran of his rights and 
responsibilities in VA's claims process predated the RO's 
July 2002 decision initially adjudicating his claim.  So 
these letters complied with the sequence of events (i.e., 
notice letter before initial adjudication) stipulated in 
decisions promulgated by the United States Court of Appeals 
for Veterans Claims.  

To the extent that VA has failed to fulfill any duty to 
notify or assist the veteran, the Board finds that error to 
be harmless.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.


ORDER

Entitlement to service connection for hearing loss of the 
left ear is denied.



____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


